Name: 2004/42/EC: Council Decision of 27 October 2003 on the conclusion of an agreement between the European Community and the Russian Federation amending the Agreement between the European Coal and Steel Community and the Government of the Russian Federation on trade in certain steel products of 9 July 2002
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  European construction;  Europe
 Date Published: 2004-01-15

 Avis juridique important|32004D00422004/42/EC: Council Decision of 27 October 2003 on the conclusion of an agreement between the European Community and the Russian Federation amending the Agreement between the European Coal and Steel Community and the Government of the Russian Federation on trade in certain steel products of 9 July 2002 Official Journal L 009 , 15/01/2004 P. 0021 - 0021Council Decisionof 27 October 2003on the conclusion of an agreement between the European Community and the Russian Federation amending the Agreement between the European Coal and Steel Community and the Government of the Russian Federation on trade in certain steel products of 9 July 2002(2004/42/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part(1), entered into force on 1 December 1997.(2) Article 21 of the Partnership and Cooperation Agreement provides that trade in European Coal and Steel Community (hereinafter referred to as "the ECSC") products shall be governed by Title III, save for Article 15 thereof, and by the provisions of an agreement.(3) On 9 July 2002 the ECSC and the Government of the Russian Federation concluded such an Agreement on trade in certain steel products(2), approved on behalf of the ECSC by Commission Decision 2002/603/ECSC(3).(4) The ECSC Treaty expired on 23 July 2002. The Parties agreed in accordance with Article 10(2) of the Agreement on trade in certain steel products that it should be continued and that all rights and obligations should be maintained after such expiry.(5) The Parties entered into consultations as provided for in Agreed Minute No 2 of the abovementioned Agreement and concluded that the product coverage of the Agreement has to be extended to include also product groups SA5 and SA6 with corresponding quantitative limits,HAS DECIDED AS FOLLOWS:Article 11. The Agreement between the European Community and the Government of the Russian Federation amending the Agreement between the ECSC and the Government of the Russian Federation concerning trade in certain steel products of 9 July 2002 is hereby approved on behalf of the Community.2. The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement referred to in Article 1.Done at Luxembourg, 27 October 2003.For the CouncilThe PresidentA. Matteoli(1) OJ L 327, 28.11.1997, p. 3.(2) OJ L 195, 24.7.2002, p. 55.(3) OJ L 195, 24.7.2002, p. 54.